                      Case 1:19-cv-00163-PB Document 66 Filed 04/18/19 Page 1 of 2
86'&1+5HY$SSHDUDQFHRI&RXQVHO


                                    81,7('67$7(6',675,&7&2857
                                                             IRUWKH
                                               'LVWULFWRI1HZ+DPSVKLUH


        New Hampshire Lottery Commission, et al                 
                            Plaintiff                           
                               Y                                     &DVH1R    1:19-cv-00163 & 1:19-cv-00170
                      William Barr, et al                       
                           Defendant                            

                                                APPEARANCE OF COUNSEL

7R     7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

         ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

         Defendants William Barr, The United States Department of Justice, The United States of America                  


'DWH         04/18/2019                                                               /s/ Matthew J. Glover
                                                                                         Attorney’s signature


                                                                             Matthew J. Glover (D.C. Bar. No. 1034209)
                                                                                     Printed name and bar number

                                                                             U.S. Department of Justice, Civil Division
                                                                        950 Pennsylvania Ave, NW, Washington, DC 20530

                                                                                               Address

                                                                                   Matthew.J.Glover@usdoj.gov
                                                                                           E-mail address

                                                                                          (202) 307-1697
                                                                                          Telephone number

                                                                                          (202) 514-8071
                                                                                            FAX number
                Case 1:19-cv-00163-PB Document 66 Filed 04/18/19 Page 2 of 2
   <RXQHHGQRWFRPSOHWHDFHUWLILFDWHRIVHUYLFHIRUDQ\SDUW\VHUYHGHOHFWURQLFDOO\XVLQJWKHFRXUW
V&0(&)V\VWHP

                                           &(57,),&$7(2)6(59,&(

,KHUHE\FHUWLI\WKDWWKLV$SSHDUDQFHZDVVHUYHGRQWKHIROORZLQJSHUVRQVRQWKLVGDWHDQGLQWKH
PDQQHUVSHFLILHGKHUHLQ

(OHFWURQLFDOO\6HUYHG7KURXJK(&)
All parties of record who have filed an electronic appearance.



&RQYHQWLRQDOO\6HUYHG




         04/18/2019                                                         /s/ Matthew J. Glover
'DWH                                                      6LJQDWXUH
